                      Case 1:21-mj-00522-RMM Document 1 Filed 07/12/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                         )
                             v.                                    )
                      Ahmad Iravani                                )      Case No.
                    DOB XX/XX/XXXX                                 )
                                                                   )
                                                                   )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           October 2016 - December 2018         in the county of                                   in the
                       District of            Columbia         , the defendant(s) violated:

            Code Section                                                     Offense Description
 18 U.S.C. § 1343                                Wire Fraud




         This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




         ✔ Continued on the attached sheet.
         u



                                                                                              Complainant’s signature

                                                                                     George Alexander, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
Telephone                                        VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                                 2021.07.12
                                                                                                                 10:56:23 -04'00'
Date:             07/12/2021
                                                                                                 Judge’s signature

City and state:                           Washington, DC                        U.S. Magistrate Judge Robin M. Meriweather
                                                                                               Printed name and title
